Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received August 29, 2022. Claims 1-12, 14 and 16-20 have been amended. Claims 13 and 15 have been canceled. Claims 21-22 have been added. Therefore, claims 1-12, 14 and 16- 22 are pending and addressed below.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 103 rejections set forth in the previous office action dated April 28, 2022, wherein “decrypting, by the one or more computers, the encrypted trial data using a respective key, the respective key known by the respective clinical trial site and the one or more computers; in response to the decrypting, extracting, by the one or more computers, de-identified patient data from the decrypted trial data, wherein the extracted de-identified patient data does not reveal an identity of a corresponding patient; generating, by the one or more computers and for a plurality of patients, longitudinal data that comprises de-identified patient data for each patient across the plurality of clinical trial sites and links the de-identified patient data for each patient to particular cohorts,” was the reason for overcoming the 35 USC § 103 rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-12, 14 and 16- 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
The abstract idea of Claim(s) 1 and 19-20 are directed to receiving data encoding parameters defining a clinical trial study plan of more than one participant clinical sites and providing analytics of the cohort(s) of the study plan without significantly more. The claims recite “receiving, on a periodic basis, batches of encrypted trial data located at plurality of clinical trial sites; for each batch of encrypted trial data received from a respective clinical trial site: decrypting, the encrypted trial data; in response to the decrypting, extracting, de-identified patient data from the decrypted trial data, wherein the extracted de-identified patient data does not reveal an identity of a corresponding patient; generating, for a plurality of patients, longitudinal data that comprises de-identified patient data for each patient across the plurality of clinical trial sites and links the de-identified patient data for each patient to particular cohorts; detecting, based on a projection algorithm, trends in the generated longitudinal data encrypted trial data as patient cohorts move between clinical trial sites during the clinical trial, wherein the trends are detected after each patient in the patient cohorts is exposed to a particular stimulus variable at a given dose range; generating, from the detected trends and projection analysis executed based on the projection algorithm, statistical confidence indications that enable inter-group comparisons between the patient cohorts for target parameters of the clinical trial; based on the statistical confidence indications and inter-group comparisons, generating, for a study of a particular disease, aggregated longitudinal statistical data that show performance of each patient cohort and clinical trial site relative to the target parameters of the clinical trial; providing, using the longitudinal aggregated statistical data, a single graphical display that shows a real-time progression of each patient cohort, at each of the clinical trial sites distributed across distinct worldwide geographic locations, toward satisfying a respective target or milestone during the clinical trial; and adjusting, based on information provided at the single graphical display, attributes of a patient cohort to optimize performance of the study toward satisfying a respective target or milestone that indicates efficacy of the stimulus variable at treating the particular disease.”
The limitation of “receiving, on a periodic basis, batches of encrypted trial data located at plurality of clinical trial sites; for each batch of encrypted trial data received from a respective clinical trial site: decrypting, the encrypted trial data; in response to the decrypting, extracting, de-identified patient data from the decrypted trial data, wherein the extracted de-identified patient data does not reveal an identity of a corresponding patient; generating, for a plurality of patients, longitudinal data that comprises de-identified patient data for each patient across the plurality of clinical trial sites and links the de-identified patient data for each patient to particular cohorts; detecting, based on a projection algorithm, trends in the generated longitudinal data encrypted trial data as patient cohorts move between clinical trial sites during the clinical trial, wherein the trends are detected after each patient in the patient cohorts is exposed to a particular stimulus variable at a given dose range; generating, from the detected trends and projection analysis executed based on the projection algorithm, statistical confidence indications that enable inter-group comparisons between the patient cohorts for target parameters of the clinical trial; based on the statistical confidence indications and inter-group comparisons, generating, for a study of a particular disease, aggregated longitudinal statistical data that show performance of each patient cohort and clinical trial site relative to the target parameters of the clinical trial; providing, using the longitudinal aggregated statistical data, a single graphical display that shows a real-time progression of each patient cohort, at each of the clinical trial sites distributed across distinct worldwide geographic locations, toward satisfying a respective target or milestone during the clinical trial; and adjusting, based on information provided at the single graphical display, attributes of a patient cohort to optimize performance of the study toward satisfying a respective target or milestone that indicates efficacy of the stimulus variable at treating the particular disease,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation wherein the action of managing personal behavior or relationships or interactions between people is incorporated, but for the recitation of generic computer components. That is, other than reciting “non-transitory computer readable medium storing software, one or more computers, one or more servers, a respective key, central server, graphical interface,” nothing in the claim element precludes the step from practically being performed in the wherein the action of managing personal behavior or relationships or interactions between people is incorporated, For example, but for the “computer(s)” language, “detecting” in the context of this claim encompasses the user manually observing trends in collected trial data. Similarly, the generating, from the detected trends, statistical data that enable inter-group comparisons between the patient cohorts for target parameters of the clinical trial, under its broadest reasonable interpretation, covers performance of the limitation in the limitation wherein the action of managing personal behavior or relationships or interactions between people is incorporated, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation wherein the action of managing personal behavior or relationships or interactions between people is incorporated, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recite the additional elements of using “non-transitory computer readable medium storing software, one or more computers, one or more servers, a respective key, central server, graphical interface” used to perform all of the “receiving, on a periodic basis, batches of encrypted trial data located at plurality of clinical trial sites; for each batch of encrypted trial data received from a respective clinical trial site: decrypting, the encrypted trial data; in response to the decrypting, extracting, de-identified patient data from the decrypted trial data, wherein the extracted de-identified patient data does not reveal an identity of a corresponding patient; generating, for a plurality of patients, longitudinal data that comprises de-identified patient data for each patient across the plurality of clinical trial sites and links the de-identified patient data for each patient to particular cohorts; detecting, based on a projection algorithm, trends in the generated longitudinal data encrypted trial data as patient cohorts move between clinical trial sites during the clinical trial, wherein the trends are detected after each patient in the patient cohorts is exposed to a particular stimulus variable at a given dose range; generating, from the detected trends and projection analysis executed based on the projection algorithm, statistical confidence indications that enable inter-group comparisons between the patient cohorts for target parameters of the clinical trial; based on the statistical confidence indications and inter-group comparisons, generating, for a study of a particular disease, aggregated longitudinal statistical data that show performance of each patient cohort and clinical trial site relative to the target parameters of the clinical trial; providing, using the longitudinal aggregated statistical data, a single graphical display that shows a real-time progression of each patient cohort, at each of the clinical trial sites distributed across distinct worldwide geographic locations, toward satisfying a respective target or milestone during the clinical trial; and adjusting, based on information provided at the single graphical display, attributes of a patient cohort to optimize performance of the study toward satisfying a respective target or milestone that indicates efficacy of the stimulus variable at treating the particular disease” steps. The “non-transitory computer readable medium storing software, one or more computers, one or more servers, a respective key, central server, graphical interface” is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations  (i.e., i.e., one or more computers, one or more servers, a respective key, central server, graphical interface). Claim 19 has additional limitations (i.e., i.e., one or more computers, one or more servers, a respective key, central server, graphical interface). Claim 20 has additional limitations (i.e., non-transitory computer readable medium storing software, one or more computers, one or more servers, a respective key, central server, graphical interface). Looking to the specifications, these components are described at a high level of generality (¶ 61-62; implementations of the subject matter described in this specification can be implemented in a computing system that includes a back-end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front-end component, e.g., a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation of the subject matter described in this specification, or any combination of one or more such back-end, middleware, or front-end components). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations (i.e., mapping) to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2-12, 14, 16-18 and 21-22 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-12, 14 and 16- 22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed August 29, 2022 have been fully considered but they are not persuasive. In the remarks applicant argues:
 (1) Claims 1-20 are rejected under 35 U.S.C. § 101. (Office Action, pp. 2-6). Without conceding the propriety of the rejection, the Applicant has amended the independent claims in a genuine effort to advance prosecution of the subject application. In view of these amendments, the Applicant respectfully requests that the § 101 rejection to the claims be withdrawn. Moreover, the Applicant submits that the pending claims are patent eligible at least for the reasons discussed below.
First, the claimed subject matter, at least as amended, neither sets forth nor describes an abstract idea. In particular, the claimed subject matter does not recite features that fall within the groupings of subject matter described in the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) that are considered an abstract idea. The Office Action alleges that the claims recite an abstract and identifies the abstract idea category as “Certain Methods of Organizing Human Activity.” (Office Action, p. 6). However, the claims, at least as amended, do not recite features that fall within the abstract idea category of “certain methods of organizing human activity. Further, the claims do not merely cover “instructions to apply the exception using a generic computer component,” as alleged in the Office Action. (/d., pp. 4-5).
Second, even if the claims recite an abstract idea (which the Applicant does not concede), the claims recite a combination of limitations that integrate the alleged abstract idea into a practical application of that idea, and thus are patent eligible. The 2019 PEG provides that a claim is not “directed” to a judicial exception if any alleged judicial exception (i.e., the alleged abstract idea) recited in the claim is integrated into a “practical application” of that exception. (See Fed. Reg. Vol. 84, No. 4, p. 53; See also 2019 PEG, pp. 19-20).
In Example 42 of the Subject Matter Eligibility Examples of the 2019 PEG, a claim described as ““‘a method that allows for users to access patients’ medical records and receive updated patient information in real time from other users” (2019 PEG, p. 18) was identified as reciting an abstract idea because the claim “recites a method of organizing human activity” and “managing However, the abstract idea was determined to be integrated into a practical application based at least on the combination of additional elements recited in the claim, which included elements such as “storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users.” (2019 PEG, p. 18-19, Emphasis added).
Much like the patent-eligible claim discussed in Example 42 of the 2019 PEG, the claims in the present application are likewise patent-eligible, at least because the claims integrate the alleged abstract idea into a practical application. For example, the present claims are not merely directed to “managing personal behavior or relationships or interactions between people” as alleged in the Office Action. (Office Action, p. 3). Rather, the claims as a whole integrate the alleged method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art system by allowing improved communications of encrypted trial data from a plurality of clinical trial sites and for each of the clinical trial data from a respective clinical trial site, decrypting the encrypted trial using a respective key known only be a respective clinical trial site and the one or more computers. This encryption can be performed between each of the respective clinical trial sites and the one or more computers in order to “preserve confidentiality of the participant human subjects” and “to enhance authenticity and deter alteration/modification of the underlying patient data.” (As-Filed Specification, Jf] [0035] and [0044]). For example, the claims recite “for each batch of encrypted trial data received from a respective clinical trial site: decrypting, by the one or more computers, the encrypted trial data using a respective key, the respective key known by the respective clinical trial site and the one or more computers.”
Moreover, the claims recite additional elements that use the decrypted trial data in a specific manner which sufficiently enables tracking the individuals across the plurality of clinical trial sites while preserving the anonymity of the individuals. For example, the claims recite “in response to the decrypting, extracting, by the one or more computers, de-identified patient data from the decrypted trial data, wherein the extracted de-identified patient data does not reveal an identity of a corresponding patient; generating, by the one or more computers and for a plurality of patients, longitudinal data that comprises de-identified patient data for each patient across the plurality of clinical trial sites and links the de-identified patient data for each patient to particular cohorts.” In this manner, the claims illustrate decrypting the trial data to reveal de-identified patient data, wherein the extracted de-identified patient data does not reveal an identity of a corresponding patient. Similarly, the claims recite generating longitudinal data that provides an ability to track each patient across the plurality of clinical trial sites using the de-identified patient data, thereby tying the claimed features to the practical application of, at least, “converting updated information ... in a non-standardized form to a standardized format” for validating the efficacy of a pharmaceutical product and further distinguishing the claims from any alleged abstract concepts.
Additionally, the claims and supporting specification recite functions that improve the overall bandwidth utilization of the system. For example, the claims recite “receiving ... batches of encrypted trial data,” “for each batch of encrypted trial data,” “decrypting ... the encrypted trial data using a respective key,” and “in response to the decrypting, extracting ... de-identified patient data from the decrypted trial data,” as claimed. These claim features reduce the overall bandwidth to be transmitted between each of the plurality of clinical trial sites and the one or more computers performing the “receiving,” “decrypting,” and “extracting” features of the claims. For example, the specification indicates, “[d]ata for each participant patient, as recorded at the participant site, is de-identified such that the data does not include information capable of identifying the particular participant patient. ... In some implementations, such identifying information may be converted by a one-way hash function to generate an alpha-numerical string. The alpha-numerical string conceals the identifying of the individual participant patient, thereby maintaining confidentiality of the data as the data is being reported, for example, daily from the sites 104A to 104G to the central server 102.” (As-Filed Specification, § [0033], Emphasis added). By reporting or transmitting an encrypted form of the “alpha-numerical string” to the central server, the claims support reducing the overall bandwidth utilized because the system is not transmitting the longer representation of the identity of the individual patients, e.g., “patient’s name, patient’s insurance, identification number, patient’s Medicare/Medicaid identification number, patient’s social security, number, patient driver’s license number, etc.”, but rather the encrypted form of the “alpha-numerical string.” (/d., J [0033]). 
Accordingly, the claims further recite a combination of limitations that integrate the alleged judicial exception into a practical application of that exception, and thus are patent eligible.
In view of the above amendments and remarks, the Applicant respectfully requests withdrawal of the § 101 rejection to the claims.
In response to argument (1), Examiner respectfully disagrees. 
The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). 
The combination of elements do not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
To conclude, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub. No.: US 20100131502 A1 to Fordham; Techniques for creating and utilizing cohort groups help to facilitate connectedness. Cohort groups can be created, built and utilized to identify parties that could and/or should be connected. The cohort groups can be easily and quickly created and modified both passively and actively, through automated and semi-automated means. Users provide profile information to the system. The system can generate cohort groups based on the provided information, as well as updated information, relationship rules between the information, geographic locations of the users, semantic processing, advanced inferences (such as artificial intelligence or other techniques), and self-identified affiliations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626                                                                                                                                                                                           

/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626